 INDIAN RIVER MEMORIAL HOSPITAL 467Indian River Memorial Hospital, Inc. and Interna-tional Brotherhood of Teamsters Local 769, AFLŒCIO. Case 12ŒCAŒ21201 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On January 8, 2002, Administrative Law Judge Law-rence W. Cullen issued the attached bench decision.  The Respondent filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and briefs and affirms the judge™s rulings, findings, and conclusions, as further ex-plained below, and adopts the recommended Order2 as modified. Summary At issue is whether the Respondent violated Section 8(a)(5) and (1) of the Act by unilaterally changing its shift schedules and on-call procedures.  As discussed below, we agree with the judge that the Respondent™s failure to bargain was unlawful because the change in-volved a mandatory subject of bargaining, the Respon-dent implemented it after the Union™s recognition, the Respondent failed to prove it decided to make the change before recognizing the Union, and the Union requested bargaining about the change. Facts On August 9, 2000,3 the Respondent, Indian River Memorial Hospital, voluntarily recognized Teamsters Local 769 (the Union) as the exclusive representative of the employees in its facility services department, a unit of about 25 skilled maintenance employees.  Soon after the Union was recognized, Union Business Representa-tive Mike Scott received a posted work schedule, faxed to him from a unit employee, which indicated a second and third shift.  Scott immediately called the Respon-dent™s human resources director, Bob Zomok, and noti-fied him that shift changes would require bargaining.  Zomok said he would get back to Scott, and he re-                                                                                                                     1 We grant the General Counsel™s motion for correction of the tran-script where the judge™s bench decision inadvertently lists $25,000 instead of $250,000 as the Respondent™s gross revenue. 2 We modify the recommended Order to include the unit description and to correct the date of the first unfair labor practice.  We substitute a new notice in accordance with our decision in Ishikawa Gasket Amer-ica, Inc., 337 NLRB 175 (2001). 3 All dates are in 2000 unless otherwise stated. sponded by e-mail the following day, stating, ﬁNo sched-ule change has been implemented.  A listing of new ‚Teams™ was posted due to a Team Leader transferring to another department.ﬂ  Scott testified that at this point he assumed the shift change was a ﬁdead issueﬂ because the Respondent had simply changed teams. In October, John Spencer, the Respondent™s director of facility services, announced to employees in a depart-ment meeting that schedule changes were going to be made and it was the department manager™s decision to make those changes.  On November 13, while negotia-tions for a collective-bargaining agreement were ongo-ing, the Respondent announced by written notice to unit employees that on December 4, it would change the unit™s hours of work by creating three second-shift posi-tions and one third-shift position, and it solicited em-ployee bids for these positions.4  The Union received no notice of these changes until November 15, when em-ployee Barry Hurley faxed the November 13 notice to Scott. On November 15, Scott faxed a letter to Zomok in re-sponse to the schedule changes.  The letter stated:  This matter is clearly a change in the terms and condi-tions of employment and as such is a mandatory sub-ject of bargaining.  Please be advised that if the Hospi-tal fails to rescind this Notice by the close of business today Teamsters Local Union No. 769 will file Unfair Labor Practice Charges with the National Labor Rela-tions Board.   The same day, Zomok responded to Scott by e-mail, stating: We are willing to bargain collectively over those items covering wages, hours, and working conditions.  In this instance, clearly changing schedules to improve the op-erations of the organization is a management right.  My opinion is this right is not mitigated unless we do so in the collective bargaining environment.  Again, this is a subject we are willing to discuss; however, you are very well aware of my position on the management rights clause.  Second, this initiative was in process prior to the recognition of the maintenance unit. . . .  I am unwilling, at this point, to rescind the notice. . . .5 4 This decision also involved changing the 7-day ﬁon-callﬂ status of unit employees (while the single shift was in place) to on-call status only on Saturday and Sunday (when the second and third shifts were implemented), thus eliminating on-call pay for Monday through Friday.  Both parties, as well as the judge, discuss the shift changes and on-call pay changes as components of the same decision (i.e., the addition of shifts enabled the reduction of on-call pay).  Thus, we treat references to either of the changes as referring to both addition of shifts and reduc-tion of on-call pay. 5 On cross-examination, Zomok conceded that his opinion, to which he referred in this e-mail, was that the Union did not have any right to 340 NLRB No. 58  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468  Within the next hour, Scott sent an e-mail reply stating, ﬁWe 
will file the charge and let the NLRB sort it out.ﬂ  The Un-
ion then filed a charge resulting in this proceeding. 
Judge™s Decision 
The judge issued a bench decision, finding that the Re-
spondent violated Section 8(a)(5) and (1) of the Act by 

failing and refusing to bargain about the changes in shift 
schedules and on-call procedures.  Specifically, the judge 
found that the change was material and substantial and 

involved a mandatory subject of bargaining; the Respon-
dent did not make a final decision until after the Union™s 
recognition; the Union made a bona fide demand for bar-
gaining; the Respondent had an obligation to bargain; 
and the Respondent did not meet this obligation prior to 
implementation of the changes. 
Respondent™s Exceptions 
The Respondent argues it was not required to bargain 
over this change because the decision was made on Feb-
ruary 28, before recognition of the Union, and the Re-
spondent merely waited until later in the year to imple-
ment the decision in consideration of the potential impact 
on employees.  In support of 
this argument, the Respon-
dent points to an internal company e-mail on that date 
from John Spencer to Human Resources Director Zo-
mok, which states: 
Attached is a spreadsheet showing what we presently 
have and what we are looking at doing.  We need to 
change the call duty and it would probably be best to 
do it in phases and over an extended period of time.  I 
still have reservations on making changes during this 
particular time.  I suggest we look at the third and four 
[sic] quarters and tell our peop
le at that time what will 
happen with the new budget year.  This gives them 

time to adjust their household budgets.  We can do 
what is on spreadsheet page 2 at that time. . . . Let™s talk 
BIG TIME about this before we do anything! [Empha-
sis in original.] 
The spreadsheet included a study of the cost of on-call pay 
that had been reviewed by the ﬁoperations review team,ﬂ a 
group of department heads who were looking into possible 

cost savings.  John Spencer te
stified that this e-mail repre-
sented his decision as to what was going to be done, but 
how it was going to be accomplished was yet to be decided. 
The Respondent also argues 
that the shift change of 
one unit employee on July 24 marked the beginning of 
the implementation of the shift-change decision.  Al-
though unit employees had previously worked only the 
first shift, second and third shifts were in place for other 
                                                                                            
                                                           
bargain over these changes unless th
e Respondent had agreed to do so 
through collective bargaining, and 
the Respondent had not done so. 
employees due to the hospital™s continuous operation.  
Employee Barry Hurley transf
erred to the second shift 
(3:30 p.m.Œmidnight).  He later transferred temporarily to 
a unique 12Œ8:30 p.m. shift, which he requested because 
of family difficulties, and he then returned to the second 
shift. 
Finally, the Respondent contends that the Union did 
not demand bargaining about the schedule change.  The 

Respondent argues that Scott™s e-mails and letters did not 
mention bargaining or attempt to schedule a bargaining 
session.  Therefore, the Respondent concludes that the 
Union did not exercise due diligence in pursuing bargain-

ing. 
Discussion 
The Respondent™s work schedule change involves a 
mandatory subject of bargaining.  
Pepsi-Cola Bottling 
Co. of Fayetteville, 
330 NLRB 900, 902 fn. 19 (2000), 
enfd. mem. in relevant part 24 Fed. Appx. 104 (4th Cir. 

2001) (citing 
Our Lady of Lourdes Health Center
, 306 
NLRB 337, 339 (1992)).  We disagree with the Respon-

dent™s argument that it had no obligation to bargain here 

because it decided on the schedule change and began to 
implement it prior to recognizing the Union.  Contrary to 
the Respondent™s assertions, the language in the internal 
management e-mail to Zomok on February 28, which 
refers to further discussion of schedule changes before 
doing anything, does not establish that a final decision 

had been made at that time.  Furthermore, the Respon-
dent™s argument is undermined by Zomok™s August e-
mail to Scott, in which he stated, ﬁNo schedule change 
has been implemented.ﬂ  Thus, the Respondent has not 
proven that it made a final decision to make the schedule 
change before it recognized the Union.  See 
Britt Metal 
Processing, 
322 NLRB 421 (1996), enfd. mem. 134 F.3d 
385 (11th Cir. 1997), rehearing en banc denied mem. 137 
F.3d 1357 (11th Cir. 1998).
6The Union received no form
al notice of the schedule 
changes; rather, the Union was informed of the change 

for the first time by an empl
oyee on November 15.  Once 
the Union learned of the change, Business Representative 
Scott immediately notified the Respondent that this was a 

mandatory subject of bargaining and requested rescis-
sion.  Scott™s letter to Zomok was undoubtedly a request 
for bargaining, which ﬁneed take no special form, so long 
as there is a clear communication of meaning.ﬂ  
Armour  6 The judge drew an adverse inference regarding the Respondent™s 
failure to furnish documents relati
ng to the decision to change sched-
ules.  The Respondent contends that this is not enough to rebut its evi-
dence showing that it made the decision before recognizing the Union.  
Because we find that the Respondent
™s evidence does not establish that 
it made the decision and implemente
d the schedule change before rec-
ognizing the Union, we find it unnece
ssary to address this issue. 
 INDIAN RIVER MEMORIAL HOSPITAL 469& Co.
, 280 NLRB 824, 828 (1986) (quoting 
Scobell 
Chemical Co. v. NLRB
, 267 F.2d 922, 925 (2d Cir. 
1959)) (although the union never used the word ﬁbar-
gain,ﬂ events left little doubt that the union was inter-
ested in bargaining, if necessary).  Indeed, Zomok™s re-
sponse indicated he understood Scott was requesting 
bargaining.  Furthermore, Scott previously informed 

Zomok that any shift changes required bargaining, and 
Zomok responded that no schedule change had been im-
plemented at that time.  Thus, the Union timely requested 
bargaining about the schedule change prior to implemen-
tation.  Cf.
 AT&T Corp.
, 337 NLRB 689, 692 (2002) 
(union™s entire course of conduct demonstrated lack of 

due diligence in pursuing bargaining).  We therefore find 
no merit in the Respondent™s assertion that the Union 
waived its bargaining rights, and we adopt the judge™s 
finding that the Union made a bona fide demand for bar-
gaining. 
Because the parties were engaged in overall contract 
negotiations, which encompassed the mandatory bargain-
ing subject at issue here, the Respondent was obligated 
not only to give the Union notice and an opportunity to 
bargain over the schedule ch
ange, but also to refrain 
from implementation until impasse or agreement.  
NLRB v. Katz, 369 U.S. 736, 743 (1962); 
Haddon Craftsmen
, 300 NLRB 789, 791 (1990) (citing 
Lange Co.
, 222 
NLRB 558, 563 (1976)).  However, the Respondent de-

nied the Union™s request to rescind the changes pending 
bargaining.  Accordingly, we
 agree with the judge that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by failing and refusing to bargain with the Union 
prior to implementing the schedule change. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Indian 
River Memorial Hospital, Inc., Vero Beach, Florida, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified. 
1.  Substitute the following for paragraph 1(a).  
ﬁ(a) Unilaterally instituting changes in its unit employ-
ees™ wages and hours and other terms and conditions of 
employment without providing notice to the Union of 
any proposed changes and, u
pon request, bargain with 
the Union concerning these changes on behalf of the em-
ployees in the following appropriate unit: 
 All stationary engineers, journeymen, master crafts-

men, craftsmen, and groundskeepers, employed by the 
Respondent at its Vero Beach, Florida, facility; exclud-
ing team leader, senior groundskeeper, CAD operator, 
engineering data management coordinator, biomedical 
equipment tech I-II-III, office coordinator, all other 
employees, guards, and supervisors as defined in the 
Act.ﬂ 
2.  Substitute the following for paragraph 2(c). 
ﬁ(c) Within 14 days after service by Region 12, post at 
its Vero Beach, Florida facility copies of the attached 
notice marked ﬁAppendix B.ﬂ
7  Copies of the notice, on forms provided by the Regional Director for Region 12, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained
 by it for 60 consecutive 
days in conspicuous places, including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since November 13, 2000.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT unlawfully institute unilateral changes 
in the terms and conditions of employment of our em-

ployees by instituting schedule changes and eliminating 
shifts and on-call pay without providing International 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470 Brotherhood of Teamsters,
 Local 769, AFLŒCIO with 
notice thereof and upon request bargaining with the Un-
ion concerning these changes on behalf of the employees 
in the following appropriate unit: 
All stationary engineers, journeymen, master crafts-
men, craftsmen, and groundskeepers, employed by the 
Respondent at its Vero Beach, Florida, facility; exclud-
ing team leader, senior groundskeeper, CAD operator, 
engineering data management coordinator, biomedical 
equipment tech I-II-III, office coordinator, all other 
employees, guards, and supervisors as defined in the 
Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL upon request by the Union, restore the 
status quo ante by reinstating the shift schedules and on-
call pay procedures as they existed prior to November 
2000, and WE WILL notify the Union of any proposed 
changes in the wages, hours and other terms and condi-
tions of employment of the bargaining unit employees 
and upon request by the Union, bargain with it prior to 
making any proposed changes and if agreement is 
reached embody it in a 
signed agreement. 
INDIAN RIVER MEMORIAL HOSPITAL, 
INC. 
 Dallas L. Manuel, II, Esq.
 and Jermaine A. Walker, Esq., 
for 
the General Counsel. 
Bradley R. Johnson, Esq.
 and Helen A. Palladeno, Esq., 
for the 
Respondent. Mike Scott, Business Representative.,
 for the Charging Party. 
BENCH DECISION STATEMENT OF THE CASE
 LAWRENCE W. CULLEN
, Administrative Law Judge. This 
case was heard before me in Vero Beach, Florida, on December 
14, 2001. 
I found Respondent Indian Rive
r Memorial Hospital, Inc. violated Section 8(a)(5) and (1) 
of the National Labor Relations Act (the Act) by failing and refusing to bargain with the Charg-
ing Party, International Brotherhood of Teamsters Local 769, 
AFLŒCIO, prior to implementing changes in its shift schedules 
and its on-call procedures. 
My bench decision as corrected and amended with the issu-
ance of this decision in final form was delivered in accordance 
with the authority of Section 102.35(a)(10) of the National 
Labor Relations Board™s Rules and Regulations and in accor-
dance with Section 102.45 thereof,
 I certify the accuracy of, 
and attach as ﬁAppendix Aﬂ my 
bench decision, the pertinent 
part of the trial transcript as corrected and amended. 
CONCLUSIONS OF LAW 
Based upon the entire record at 
the hearing, I find that Re-
spondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), an
d (7) of the Act; that Respon-
dent Indian River Memorial Ho
spital, Inc. violated Section 
8(a)(5) and (1) of the Act in the particulars and for the reasons 
stated at the hearing; and that its violations have affected and 
unless permanently enjoined will continue to affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY I find that Respondent should be 
ordered to cease and desist 
from the foregoing violations of 
the Act and should be ordered 
upon request by the Union to restore the status quo ante by 

reinstating the shift schedules and the on-call pay procedure as 
they existed prior to Respondent
™s elimination and changes of 
them and notify the Union of any proposed changes in the em-

ployees™ wages, hours, and othe
r terms and conditions of em-
ployment and upon request bargai
n with the Union concerning 
them and if agreement is reached, reduce it to writing.  I note 
the General Counsel does not seek a make-whole remedy and I 
do not order such a remedy. 
I hereby issue the following recommended
1ORDER The Respondent, Indian River Memorial Hospital, Inc., Vero 
Beach, Florida, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a) Unilaterally instituting changes in its unit employees™ 
wages and hours and other terms and conditions of employment 

without providing notice to the Union of any proposed changes 
and upon request bargaining these changes with the Union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative actions necessary to effec-
tuate the policies of the Act. 
(a) Upon request by the Union, restore the status quo ante by 
reinstating the shift schedules 
and on-call pay procedures as 
they existed prior to the unlawful unilateral changes. 
(b) Notify the Union of any proposed changes in the wages, 
hours, and other terms and conditions of employment of the 

bargaining unit employees and 
upon request by the Union, 
bargain with it concerning any proposed changes and if agree-
ment is reached embody it in a signed agreement. 
(c) Within 14 days after service by Region 12, post at its 
Vero Beach, Florida facility copies of the attached notice to 
Employees marked ﬁAppendix B.ﬂ
2  Copies of the notice, on 
forms provided by the Regional 
Director for Region 12, after 
being signed by the Respondent™s authorized representative, 
                                                          
 1 If no exceptions are filed as provided by Sec.102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec.102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 INDIAN RIVER MEMORIAL HOSPITAL 471shall be posted by the Respondent immediately upon receipt 
and maintained by it for 60 consecutive days in conspicuous 
places, including all places where notices to employees are 
customarily posted. 
Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent
 at any time since August 
2000. (d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX A 
(Whereupon, a brief 
recess was taken.) 
JUDGE CULLEN: on the record. 
I™m going to issue a bench decision in this case. The charge 
in this proceeding was filed by the International Brotherhood of 
Teamsters, Local 769, AFLŒCIO, 
hereinafter referred to as the 
Union.  The charge alleged that Indian River Memorial Hospi-tal, Inc., Respondent, has been engaging in unfair labor prac-

tices affecting commerce as set forth and defined in the Na-
tional Labor Relations Act.  The charge was filed by the Union 
on November 20, 2000, and a copy
 was served by regular mail 
on Respondent on November 24, 2000. 
The complaint alleges, the Res
pondent admits, and I find that 
at all material times herein, Respondent has been a Florida 
corporation with an office and place of business in Vero Beach, 
Florida, herein called Respondent
's Vero Beach facility, and 
that it has been engaged in the business of operating a hospital. 
During the past 12 months, preceding the filing of the com-
plaint Respondent, in conductin
g its business operations, de-
rived gross revenues in excess of $25,000 and purchased and received at its Vero Beach fa
cility goods valued in excess of 
$50,000 directly from points outside the State of Florida. At all 
material times herein, Respondent has been an employer en-
gaged in commerce within the meaning of Section 2(2) (6) and 

(7) of the Act. 
At all material times, the Union has been a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
At all material times herein, the following individuals held 
the positions set forth opposite th
eir respective names and have 
been supervisors of Respondent 
within the meaning of Section 
2(11) of the Act, and agents of Respondent within the meaning 
of Section 2(13) of the Act: 
Rick Jones has been the Engineering manager.  Robert Zo-
mok has been the Director of Human Resources. John Spencer has been the Director of Facility Services. 
The following employees of Respondent, herein called the 
Unit, constitute a unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the Act: 
All stationary engineers, j
ourneymen, master craftsmen, 
craftsmen, and groundskeepers, employed by Respondent at its 
Vero Beach, Florida, facility; excluding team leader, senior 
groundskeeper, CAD operator, E
ngineering Data Management Coordinator, Biomedical Equipment Tech I-II-III, Office Coor-
dinator, all other employees, gua
rds, and supervisors, as de-fined in the Act. 
Since on or about August 9th 2000, the Union has been the 
designated exclusive collective bargaining representative of the 
Unit, and has been recognized as
 such by Respondent.  This 
recognition has been embodied in a recognition agreement 
dated August 9, 2000, as set forth in the letter of that date from 
Robert Zomok to the Union.   
The complaint alleges that on or about November 13, 2000, 
by written notice to the Unit 
employees, Respondent announced 
that it would change the hours of work for the Unit by creating 
three second shift positions and one
 third shift position, effec-
tive December 4, 2000, and that 
Respondent solicited employee 
bids for those positions effectiv
e immediately and that on or 
about December 4, 2000, Respondent implemented the changes 

described above.   
It is alleged that the subjects set forth are mandatory subjects 
for the purpose of collective bargaining.  It is also alleged that 
Respondent engaged in the conduct described above while 
negotiations for an initial collective bargaining agreement were 
ongoing, and without prior notice to the Union, and without 
affording the Union an opportunity
 to bargain with Respondent with respect to these changes.  It is thus alleged that the Re-
spondent has violated Section 8(a)(1) and (5) of the Act. 
In February 2000, the Respondent engaged in a review of its 
wages and costs, including hour
ly wages and ﬁon callﬂ pay 
provisions.  This review was performed by a management 
committee made up of Respondent's managers, including its 
Human Resources director, Robert Zomok, and the director of 
its facilities, John Spencer. 
As noted above on August 9, 2000, the Respondent granted 
the union recognition.  Accordi
ng to the General Counsel, it was not until after September 
1st, 2000 that the Respondent 
made its initial decision to eliminate certain shifts and to add 
certain additional shifts for th
e scheduling of the unit employ-
ees for work. 
On October 3rd, 2000 according to the Union™s Business 
Manager, Mike Scott, the partie
s engaged in their first bargain-
ing session. Director of Human Resources Zomok testified that 
the correct date is November 3rd.  For purposes of this hearing, 
I will assume that the correct date is November 3rd.  There was 
no other direct evidence with respect to this. 
On November 13th, the Respondent made an announcement 
of its intent to implement schedule and shift changes  with an 
effective date of December 4, 2000. The Respondent contends 
that the decision to go to three shifts actually occurred on Feb-
ruary 28, 2000.  Respondent conte
nds that the initial implemen-tation of the plan to man the second and third shift was made on 

July 24, 2000. The Respondent contends that in late 1999, it 
began to focus on reducing costs including ﬁon callﬂ pay, and 
that when this area was analyzed, Respondent found with re-
spect to its Maintenance Department employees that less than 
five percent of the time, empl
oyees who were ﬁon callﬂ and 
received on call pay were actual
ly called. John Spencer, Direc-
tor of Facility Services, e-mailed Director of Human Resources 
Zomok a plan and suggested it not be implemented until the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472 third or fourth quarter of 2000.  He also indicated that they 
should discuss this further. 
The General Counsel called as its first witness, Mike Scott, 
who is the business representati
ve of Local 769.  The Local 
also represents a group of Re
spondent™s nurses, approximately 400 employees, in a separate bargaining unit and the parties 
have entered into a collective bargaining agreement for this 
unit.  As noted the Union also represents the unit of approxi-
mately 25 skilled maintenance employees, at issue in this case.  
In August of 2000, business manager Scott received notice 
from unit employees that Respondent was initiating some shift 
changes.  He immediately contacted Zomok and raised this 
issue with him, contending that it was necessary that any 
changes be bargained. Zomok e-
mailed Scott on the same date 
on the day later, 9/1/2000, that no schedule change had been 

implemented. Zomok also stated in the e-mail that Tuesday, 
September 26, 2000, would be an appropriate day to negotiate 
the maintenance agreement. 
The Union, at a bargaining session on November 3rd, 2000 
presented to Respondent™s repres
entatives a complete proposed collective bargaining agreement modeled on the nurses agree-

ment that it had earlier entered into with the Respondent. 
On November 13th 2000, the Respondent issued a notice to 
its employees, which was not directed to the Union, stating in 
pertinent part, that it would be making changes to the depart-
ment schedules in the next few weeks.  Some of the existing 
first shift positions would be on eith
er the second or third shift.  
The new assignments would be posted according to the skills 

needed.  The most senior bidder of those qualified for any posi-
tion would be placed on that sc
hedule.  Further, it mentioned 
specifically that three second shift positions were to be filled 

and one third shift position was to be filled.  It also stated that 
these changes would be effective December 4, 2000, and urged 
that those who wished to apply 
for these positions, contact En-
gineering Manager Rick Jones, by November 17th, 2000. 
On November 15, 2000, Busine
ss Manager Mike Scott di-rected a letter to, HR director Zomok and stated that ﬁI've re-
ceived a copy of the November 13, 2000, notice that was dis-
tributed to the skilled maintenance employees.  As you know, 
this memo announces the creation of two new shifts, and the 
number and type of positions to be assigned to each.  This mat-
ter is clearly a change in the terms and conditions of employ-
ment and, as such, is a mandatory subject of bargaining.  Please 
be advised that if the hospital fails to rescind this notice by the 

close of business today, Teamsters Local Union Number 769 
will file unfair labor practice charges with the National Labor 
Relations Board.ﬂ 
This letter was responded to, by
 e-mail, by Zomok to Scott 
on the same date, November 15th. Zomok stated in his e-mail, ﬁwe are willing to bargain collectively over those items con-
cerning wages, hours, and working conditions.  In this instance, 
clearly changing schedules to improve the operations of the 
organization is a management right.  My opinion is this right is 
not mitigated unless we do so in the collective bargaining envi-
ronment.  Again, this is a subj
ect we are willing to discuss.  
However, you are very well aware of my position on the man-

agement rights clause.ﬂ 
Zomok™s E-mail further stated, ﬁSecond, this initiative was 
in process prior to the recognition of the Maintenance unit.  
Obviously, this is a matter of serious concern to both you and 
me.  Further, we recognize the significant difference of opinion 
and perspective in this matter.  I am unwilling, at this point, to 
rescind the notice.  I am in touch with Brad Johnson (Respon-
dent™s attorney) and am awaiting his reply.ﬂ Scott e-mailed 
Zomok a reply on the same date which stated simply ﬁwe will 
file the charge and let the NLRB sort it out.ﬂ 
Scott testified that he had verbally informed the company 
that they were ready to negotiate in August, after the recogni-
tion of the Union.  While he placed the first date of the first 
bargaining session as October 3rd, I have found that the correct 
date was November 3rd, as testified to by Zomok. 
Scott testified also that sometime between August 9 and Oc-
tober 3rd, (November 3
rd) he received a fax from an employee 
that outlined a schedule change
 creating the second and third 
shift.  That led to the series of letters to which I have just re-
ferred. He testified further that
 from September 1st to October 
(November) 3rd, no discussions concerning scheduling changes 
were had.  At the October (N
ovember) 3rd bargaining session, the Union presented a complete
, contract package to Respon-
dent. Many provisions had been taken from the nurses™ unit 
bargaining agreement. This propos
al included Article 9, entitled 
Hours of Work. and Article 4, 
entitled Seniority which is a 
proposal for a bidding selection process; and an ﬁon callﬂ pro-
posal. in Article 6. This proposal
 included the above three con-
tract articles. There was no di
scussion about specific items of 
this proposal. Zomok testified that he did not have any differ-
ence of opinion with respect to Scott™s recollection of that 
meeting.  There was some di
scussion of management rights because of the Respondent's concern of problems in the nurses™ 

contract and Respondent was seeking to strengthen the man-
agement rights provision, but did not offer any contract lan-
guage in that regard. 
Scott specifically testified that in his conversation of Au-
gust 30th with Zomok, he had told Zomok that if they were 

making substantial scheduling ch
anges, this was a mandatory 
subject of bargaining and they needed to bargain. 
Barry Hurley, a 26 year employee, employed as a craftsman 
in the Engineering Department, 
also known as the power plant and the Facility Services Department, testified.  He maintains 
pneumatic systems and various 
equipment, and has other re-
sponsibilities.  Prior to August 9,
 2000, he worked a seven-day on call schedule from 4 p.m. to 
7:30 a.m. as did many other 
employees.  He volunteered in late July, 2000, or August 2000, 
after some discussion which had b
een initiated by his manager, 
Rick Jones, to take a shift in the afternoon.  He talked with his 

wife and he talked with John Spen
cer, the director of Facilities, 
and they did talk about elimin
ating ﬁon callﬂ pay for the de-
partment.  They gave him a document and asked him to look at 
it. In early September, this schedule was changed again. In 
early August Hurly spoke to Spencer because he was encoun-
tering difficulties with his family in working the new revised 
hours, and told them that he wanted to work from 12 a.m. to 8 
p.m. in September, as they had agreed. 
Hurly testified that in an October meeting, Spencer told em-
ployees that shift changes were going to be made and that this 
 INDIAN RIVER MEMORIAL HOSPITAL 473was a management decision.  
An employee at that meeting 
asked whether the employees had anything to say about it and 
Spencer told them they did not. The target date for the shift 
changes was December 4.  There was no reference made to the 
Union during that discussion. The new shift changes, were 
passed out at that meeting.  This
 was a new schedul
e.  On call 
work was eliminated other th
an for Saturdays and Sundays. 
Zomok, has been Director of Human Resources since Octo-ber 1999. He testified regarding 
his responsibilities at the hos-
pital and regarding discussions wh
ich were held by the various 
directors of the hospital, and that they formed a committee 
along with the Director of Facilities and himself, to consider 
cost cutting measures. In late 1999, and in February, 2000, they 
considered the issue of on call pay. 
Respondent™s Exhibit 2 is an e-mail from Spencer to Zomok 
sent on February 28, 2000 In that
 e-mail, Spencer suggests that 
they look at the third and fourth quarters of the oncoming year 

to tell the employees, at that
 time, what will happen with the 
new budget year.  He states in his E-mail ﬁWe can do what we 
have on spreadsheets, Page 2, at that time.  Later, we can qual-
ify a group of people to rotate in taking call, and have only one 
person on call at a time . . . .ﬂ 
 He ended this memo with the 
statement ﬁlet's talk BIG TIME about this before we do any-

thing.ﬂ  Attached to that e-mail was a Facility Services engi-
neering on call pay study, and it showed the existing engineer-
ing and some changes that they were considering.   
Zomok testified that on August 
30, Scott called him and in-
formed him that there were schedule changes posted in the 
Maintenance Department, and he told Scott he would check this 
matter out and get back to him, which he did. The General 
Counsel objected to the lack of the response to its subpoena for records of the committee, which 
were not furnished, and asked 
that I draw an adverse inference from this, and as I stated at the 
hearing I will do so. 
John Spencer testified he is The Director of Facilities, and is 
a contract employee of the Se
rvice Management Corp., which 
is directed to manage the busin
ess of Respondent with respect 
to its Facility Services.  He has held this position since Septem-

ber of ™99.  He reviewed staffing and costs, including labor, 
overtime and on call pay. He testified that the February 28, 

2000 e-mail he sent to Zomok was his decision as to how to 
handle this problem.  He does not have any recollection of, nor 
did he create any additional document specifically ordering 
these changes. 
ISSUES Respondent states in its brief that there are three principle is-
sues, A) whether Respondent made the decision to end on call 
pay and institute a second and third shift in the Maintenance 
Department prior to the existence of a bargaining obligation; B) 
whether Respondent was obligated to bargain with the newly 
recognized Union after making the decision to institute addi-
tional shifts, but prior to the complete implementation of the 
shifts; and, C) if the Board finds Respondent was obligated to 
bargain, whether the hospital refused. 
My answer to issue A is in the negative.  My answer to is-
sues B and C is in the affirmative.  I ind the Respondent had an 
obligation to bargain with respect to the shift changes and the 
on call pay changes, as it had not
 made a final decision as of 

February 2000. Nor had it made 
a final decision as of June, July, or August 9, 2000. I fi
nd the documentation clearly 
shows, as does the unrefuted testimony of Union Business 
Manager Scott, that the Unio
n made a bona fide demand for 
bargaining on these issues, and that the Respondent did not 
afford it notice and opportunity to bargain, and ultimately did 
not bargain with it prior to the implementation of these 
changes. I find that the letter of the 15th sent by Scott to Zomok 
clearly was a request to barg
ain. Although it did not say spe-
cifically that the Union was requesting bargaining,  It informed 

Zomok that Respondent had a mandatory obligation to bargain 
concerning the schedule changes and threatened to file charges 
with the NLRB if the changes were not rescinded.  The Re-
spondent did not rescind these changes. 
In NLRB v. Benny Katz, d/b/a Williamson Steel Products,
 369 U.S. 736, 1962 the Supreme court, held that an employer 
violates its duty to bargain if when negotiations are sought or 
are in progress, it unilaterally institutes changes in existing 
terms and conditions of employment. 
With respect to mandatory subj
ects of bargaining, the Board 
held in Miami System Corp.,
 320 NLRB 71, 1995, that the 
elimination of a shift is a ma
ndatory subject of bargaining, 
since mandatory subjects of ba
rgaining include wages and un-
derlying hours, and other terms 
and conditions of employment. 
With respect to unilateral changes, it is well-settled that an 
employer is obligated to main
tain the status quo during the 
initial bargaining with a newly certified union.  
General Motors Acceptance Corporation, 196 NLRB 137, enforced 476, F.2d 
850, CA1, 1973. In Peerless Food Products, Inc.,
 236 NLRB 161, the Board 
noted that not every unilateral ch
ange constitutes a breach of the bargaining obligation.  The change unilaterally imposed 

must be a material, substantial,
 and a significant one.  And I 
find in this case that these chan
ges were material, substantial, and significant. 
In Our Lady of Lords Health Center,
 306 NLRB 337, 1992, 
the Board held that where a union is newly recognized or certi-
fied as the employees™ bargaining representative, the employer 
must maintain in effect the current terms and conditions of 
employment until negotiations resu
lt in either an agreement on 
any proposed changes or bargaining impasse.  
See also Bryant and Stratton Business Institute,
 321 NLRB 1007, 1017-1018, 
1995. In Lady of Lords Health Center
 the Board held that where 
the employer contends that it 
is merely continuing the status 
quo that existed at the time of the union's certification by rely-
ing upon a particular expired contra
ct term in that case, a mere 
continuation of the status quo does not occur when the em-
ployer has a significant degree of discretion and continues and 
works on a matter that is a work in progress rather than  main-
tenance of the status quo. 
In the instant case before me the newly certified labor union, 
which had not yet achieved a bargaining agreement, had the 
right to bargain on any actions that the employer may take that 
may have an effect on the hours, and terms and conditions of 
employment.  I have issued the bench decision in accordance 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474 with the authority of Section 102.35(a)(10) of the Board's Rules 
and Regulations.  Upon my return
 to the office and receiving 
the transcript, which is due w
ithin 10 days, I will attach the 
transcript to a more formal Board order, in which I will award 
the remedy and an order, and I will prepare a notice to be at-
tached to that. 
The time for the filing of exceptions will start to run from the 
date that I issue my decision is issued in that regard.  Is there 
anything further before I close the hearing? 
MR. JOHNSON:  Not from the Respondent, Your Honor. 
MR. MANUEL:  Nothing from the General Counsel. 
JUDGE CULLEN:  All right.  
The hearing is now closed. 
(Whereupon, at 5:45 p.m., the h
earing in the above-entitled 
matter was concluded.) 
  